Per Curiam.

Allowing a defendant to pay money into
court and thereupon staying all further proceedings, is a summary proceeding, in its nature equitable, and provided for the ease of the defendant ; it cannot therefore be allowed to the injury of the plaintiff. Had the defendant been allowed *169thus to pay money into court, and thus to cancel and discharge the security, it would not only deprive the plaintiff of his costs in a suit rightly brought on a good cause of action, but leave him exposed to pay costs to the defendant. We think the decision of the Court of Common Pleas was right.
Exceptions overruled and the cause remitted to the Court of Common Pleas, for further proceedings.